PONO, an unincorporated association; WALTER RITTE, JR.; WAYDE LEE; MATTHEW ADOLPHO; and JOSEPH KALIPI, as individuals and members of PONO, Plaintiffs/Counterclaim Defendants-Appellants, and
HALONA KAOPUIKI, Plaintiff/Counterclaim Defendant-Appellee,
v.
MOLOKAI RANCH, LTD., a Hawai`i corporation, Defendant/ Counterclaimant-Appellee, and
JAMES W. MOZLEY, JR.; CHARLES JENCKS, as an individual and in his capacity as Director of the County of Maui, Department of Public Works and Waste Management; LINDA CROCKETT LINGLE, as an individual and in her capacity as Mayor of the County of Maui; COUNTY OF MAUI, a governmental entity, Defendants-Appellees.
No. 28359.
Intermediate Court of Appeals of Hawaii.
November 6, 2008.
Alan T. Murakami, David Kimo Frankel, and Anthony F. Quan, Jr. (Native Hawaiian Legal Corporation) for plaintiffs/counterclaim defendants-appellants.

NOT FOR PUBLICATION IN WEST'S HAWAI`I REPORTS AND PACIFIC REPORTER

ORDER DENYING MOTION FOR RECONSIDERATION
WATANABE, Presiding J., FOLEY, and FUJISE, JJ.
Upon consideration of the Motion for Reconsideration filed on October 30, 2008 by Plaintiffs/Counterclaim Defendants-Appellants Pono, an incorporated association; Walter Ritte, Jr.; Wayde Lee; Matthew Adolpho, and Joseph Kalipi, as individuals and members of Pono, the attached memorandum in support and declaration of counsel, and the records and files in this case,
IT IS HEREBY ORDERED that the motion is denied.